



COURT OF APPEAL FOR ONTARIO

CITATION: IceGen Inc. (Re), 2016 ONCA 907

DATE: 20161128

DOCKET: M46524 (C61444)

Gillese, Benotto and Roberts JJ.A.

In the Matter of the
    Bankruptcy of IceGen Inc. of the City of Markham, in the Province of Ontario

and

In the Matter of the Bankruptcy of 1807983
    Ontario Limited of the City of Markham, in the Province of Ontario

Catherine Francis and Timothy Dunn, for the moving
    party/appellant Dr. Lionel Gerber

Alan Merskey, for the responding parties/respondents
    Rushlade Investments Limited and Anthony Heller

George Benchetrit, for the responding party/respondent
    KSV Kofman Inc., in its capacity as Trustee in the Consolidated Bankruptcy of
    IceGen Inc. and 1807983 Ontario Limited

Heard: November 21, 2016

On motion for leave to appeal and, if leave be granted,
    on appeal from the order of Justice Michael A. Penny of the Superior Court of
    Justice, dated December 2, 2015.

Gillese J.A.:

[1]

This case is about the sale of the assets of two bankrupt corporations,
    IceGen Inc. and 1807983 Ontario Limited. The motions before this court are the
    latest step in a long dispute between two shareholders of IceGen  Lionel
    Gerber and Philip Heller.  The IceGen shareholders have been fighting since
    2008.

BACKGROUND IN BRIEF

[2]

When IceGen went bankrupt, its estate trustee sought offers for the
    assets and arranged an auction.  The only bidders were Dr. Gerber and Rushlade
    Investments Ltd., a company run by Anthony Heller, the brother of Philip
    Heller.  The auction process was not successful.

[3]

The trustee wished to conduct a second auction.  Although court approval
    was not required for that auction, the trustee sought it nonetheless because
    the first auction had become so badly derailed.  It brought a motion (the
    Motion) for court approval of the auction process that it recommended in the
    Second Report of the Trustee dated November 23, 2015 (the Second Report), and
    vesting title in the successful bidder.

[4]

At the hearing of the Motion on December 2, 2015, Dr. Gerber asked for
    an adjournment.  The motion judge refused the adjournment and by order of the
    same date (the Order), made the order which the trustee sought.

[5]

Dr. Gerber did not take part in the second auction and the assets of
    IceGen were sold to Rushlade.

[6]

Dr. Gerber wishes to appeal the Order.  In a prior ruling, this court
    held that while such an appeal lies to this court, under s. 193(e) of the
Bankruptcy
    and Insolvency Act
,
R.S.C. 1985, c. B-3, Dr. Gerber requires leave
    to appeal:
IceGen Inc. (Re)
, 2016 ONCA 902.

[7]

Dr. Gerber brings two motions to the court: a motion for leave to appeal
    the Order; and a motion for the admission of fresh evidence.  If leave is
    granted, Dr. Gerber will argue, in his substantive appeal, that the motion
    judge erred in: (1) refusing to grant his adjournment request at the Motion;
    and (2) approving the trustees auction process.

[8]

Shortly before the oral hearing of the motions on November 21, 2016, the
    court received a letter from Rushlade in which it asked the court to dismiss
    Dr. Gerbers motions because he had breached the order of LaForme J.A., dated May
    27, 2016, which required all factums in this matter to be filed by August 26,
    2016.  Dr. Gerber did not file his factum for leave to appeal until November 15,
    2016.  Rushlade says that Dr. Gerbers breach of the deadline for the filing of
    factums was part of a pattern of conduct that, if permitted to continue, gives
    rise to an appearance of unfairness.

[9]

The court began by hearing oral submissions from Rushlade on its request
    that the court dismiss Dr. Gerbers motions.  The court found it unnecessary to
    call on Dr. Gerber to respond and stated that it would not accede to Rushlades
    request.

[10]

Rushlades request is tantamount to a motion and should have been
    brought as such.  The absence of a motion record, affidavit evidence and the
    opportunity to receive responding materials precluded the court from a
    meaningful review of the allegations it made.

[11]

Furthermore, the court was pointed to no authority for the requested
    relief.  On the assumption that Rushlade was relying on the dissenting judgment
    of Laskin J.A. in
Dickie v. Dickie
, (2006), 78 O.R. (3d) 1 (C.A.), at
    para. 87, affirmed by the Supreme Court of Canada: [2007] 1 S.C.R. 346, 2007
    SCC 8, at para. 6, the test set down in that authority had not been met. 
    According to
Dickie
, the court has a discretion to refuse to hear a
    litigant, who has wilfully breached a court order, until the litigant has cured
    the breach.  Even if Dr. Gerbers breach of the LaForme J.A. order was wilful, he
    cured it by filing his factum (albeit past the specified deadline).

[12]

After dealing with the Rushlade request, the court heard oral argument
    on the leave motion.  It advised the parties that the leave motion was
    dismissed and that written reasons would follow.  These are the promised
    reasons.

THE LEAVE MOTION

(1)

The Test

[13]

In deciding whether to grant leave under s. 193(e) of the
Bankruptcy
    and Insolvency Act
, the court will look to whether the appeal: (a) raises
    an issue that is of general importance to the practice in bankruptcy/insolvency
    matters or to the administration of justice as a whole; (b) is
prima facie
meritorious; and (c) would unduly hinder the progress of the bankruptcy/insolvency
    proceedings:
Business Development Bank of Canada v. Pine Tree Resorts Inc.
,
    2013 ONCA 282, 115 O.R. (3d) 617, at para. 29.

(2)

Analysis

[14]

For the following reasons, Dr. Gerbers proposed appeal does not satisfy
    the test for leave.

(a)

Would the proposed appeal raise an issue of general importance?

[15]

Neither issue that Dr. Gerber seeks to raise is of general importance to
    the practice in bankruptcy/insolvency matters or to the administration of
    justice as a whole.  Both the motion judges decision not to adjourn the
    proceeding and his decision to approve the trustees auction process are highly
    fact-specific determinations.  Extracts from the motion judges reasons set out
    below, in relation to the second requirement of the leave test, demonstrate the
    highly fact-dependent nature of his decision to approve the trustees proposed
    process.  The fact-dependent nature of an adjournment request is self-evident.

[16]

Moreover, both decisions were the exercise of the motion judges
    discretion.

(b)

Is the proposed appeal
prima facie
meritorious?

[17]

Neither ground of appeal is
prima facie
meritorious.

[18]

In exercising his discretion and approving the trustees auction
    process, the motion judge said this in his reasons:

This time, the Trustee proposes to lock down all issues,
    terms and conditions other than price
before
the
    bidding is conducted. That way, everyone will know exactly what they are
    dealing with before they bid. I agree with the Trustee that this approach is
    warranted because the history of this matter shows both sides in the
    shareholder dispute will use any loophole or ambiguity to seek advantage or
    leverage.  [Emphasis in original.]

[19]

The motion judge concluded:

In my view, only a proposal like the Trustee is seeking to have
    approved will have any chance of breaking the Gordian Knot, and achieving
    material value for the assets of the debtors. [] The Trustees approach
    provides transparency, certainty and expedition. Everyone knows what they are
    getting.

[20]

There is nothing in the reasons or the record to suggest that the motion
    judge erred in principle or exercised his discretion improperly in approving
    the trustees auction process, a decision to which deference is owed:
Canrock
    Ventures LLC v. Ambercore Software Inc.
, 2011 ONCA 414, 78 C.B.R. (5th) 97,
    at para. 4.

[21]

Similarly, I see nothing in the adjournment issue which Dr. Gerber seeks
    to argue, should leave be granted.

[22]

Dr. Gerber did not file any material on the Motion, which was heard on
    December 2, 2015, despite having been served with the trustees motion record
    on November 23, 2015, and having attended the inspectors meeting on November
    30, 2015 (the Inspectors Meeting).  At the oral hearing of the Motion, Dr.
    Gerber sought an adjournment for the purpose of dealing with Rushlades
    responding materials, which were delivered on November 30, 2015.  In response
    to the adjournment motion, Rushlade withdrew these materials at the Motion
    hearing and did not rely on them.  The motion judge did not rely on the Rushlade
    materials either.  Consequently, regardless of whether Rushlades materials concerned
    the Inspectors Meeting, the reason for the requested adjournment no longer
    existed and, accordingly, the adjournment was denied.

[23]

In oral argument, counsel for Dr. Gerber suggested that the trustee
    changed its position, during the hearing of the Motion, to Dr. Gerbers
    detriment  another reason for arguing that the motions judge improperly refused
    to adjourn the Motion.  The purported change in position related to the return
    of deposits from the first auction.

[24]

The trustee denied that it changed its position on this matter at the
    Motion.  The trustee acknowledged that, in the Second Report, it stated that it
    would recommend to the inspectors that the deposits, paid by each of Dr. Gerber
    and Rushlade as part of the first auction process, should be refunded.

[25]

The trustee did, in fact, recommend to the inspectors that the deposits
    in question be refunded.  At the Inspectors Meeting, the trustee proposed a
    draft resolution that would authorize it to: (a) terminate the first auction
    process; (b) release the bidders of their obligations under that process and
    return their deposits; and (c) conduct a new auction, based on court-approved
    documents, with a closing to take place immediately following the auction.

[26]

However, at the Inspectors Meeting, the inspectors unanimously rejected
    this draft resolution at a meeting held prior to the hearing of the Motion.  Of
    the four inspectors, three objected to the trustee returning the deposits.  Dr.
    Gerber was the fourth inspector and he supported the trustees recommendation
    that the deposits be returned.  However, Dr. Gerber (alone) objected to the
    trustee bringing a motion to preapprove a new auction process.

[27]

After the trustees draft resolution was rejected, at the request of a
    majority of the inspectors, the trustee tabled a vote to approve an amended
    resolution that would neither release the bidders of their obligations, nor
    return their deposits.

[28]

I agree with the trustee that this did not amount to a change of its position
    on the return of the deposits from the first auction.  The fact that a majority
    of the inspectors did not accept the trustees recommendation to refund the
    deposits does not amount to a change in position by the trustee.

[29]

Furthermore, it is not open to this court to consider the alternative
    relief that Dr. Gerber would seek on appeal, namely, the return of his deposit
    from the first auction.  The issue of the deposits from the first auction was
    not dealt with below and cannot be raised before this court on an appeal from
    the Order, even if leave were to be granted.  Dr. Gerber has not discharged his
    burden of persuading the court that all the facts necessary to address the point
    are before the court as fully as if the issue had been raised below:
Buik
    v. Canasia Power Corp.
, 2015 ONCA 352, 73 C.P.C. (7th) 235, at para. 10;
    and
Kaiman v. Graham
, 2009 ONCA 77, 245 O.A.C. 130, at para. 18.  Indeed,
    the record is to the contrary.  It indicates that the issue of the return of
    the deposits from the first auction is highly contentious, on both factual and
    legal grounds.

[30]

The requirement for new deposits was addressed at the motion below. 
    That requirement in the proposed second auction was contained in the draft asset
    purchase agreement, auction participation agreement and auction rules and
    procedures, circulated by the trustee as appendices to its report dated
    November 23, 2015.  Dr. Gerber had the option to provide comments on these documents,
    but chose not to.

[31]

The motion judge said this about the new deposits:

I do not think it has been shown that the deposit requirement
    will render the process inaccessible or unfair.  Both parties paid deposits
    previously.  Without in any way prejudicing the outcome, both parties arguably
    defaulted on their obligations during the first auction. [] The deposit
    requirement shall remain, as a discipline to the process and a sign of
    commitment.

(c)

Would the proposed appeal unduly hinder the progress of the bankruptcy
    proceedings?

[32]

The answer to this question is yes.

[33]

The sale of the IceGen assets to Rushlade was completed in December of
    2015.  Should Dr. Gerber be granted leave and succeed on his appeal, the court
    would have to unwind that sale  which took place almost a year ago  and yet
    another auction would probably be required.  That would indeed hinder the
    progress of the bankruptcy proceedings.  In this regard, it is worthy of note
    that Dr. Gerber did not seek a stay of the Order prior to the completion of the
    sale.

DISPOSITION

[34]

Accordingly, the motion for leave to appeal is dismissed and the appeal
    quashed.  As a consequence, it is unnecessary to consider the fresh evidence
    motion.  Costs are ordered in favour of the trustee and Rushlade fixed in the all-inclusive
    amounts of $24,000 and $17,500 respectively.

Released: November 28, 2016 (EEG)

E.E.
    Gillese J.A."

I
    agree M.L. Benotto J.A."

I
    agree L.B. Roberts J.A."


